United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4147
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * On Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Jordan Danks,                            *
                                         * [To be published]
             Appellant.                  *
                                    ___________

                            Submitted: August 2, 1999
                                Filed: August 13, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       In April 1998, Danks shot at a car, which was parked within 1,000 feet of an
elementary school. After a federal grand jury charged Danks with possessing a firearm
within 1,000 feet of a school, in violation of 18 U.S.C. § 922(q)(2)(A), Danks moved
to dismiss the indictment against him, arguing that section 922(q), as amended in 1996
(the amended Act), is an unconstitutional use of Congress’s Commerce Clause power.
The District Court1 denied his motion, finding that the amended Act was constitutional


      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
and that the firearm had moved in interstate commerce. Danks pleaded guilty to the
offense, and the District Court sentenced him to a two-year term of probation. Danks
now appeals the order denying his motion to dismiss. We affirm.

       Before it was amended, section 922(q) (the original Act) had made it a federal
crime “for any individual knowingly to possess a firearm at a place that the individual
knows, or has reasonable cause to believe, is a school zone.” In United States v.
Lopez, 514 U.S. 549 (1995), the Supreme Court held that the original Act was
unconstitutional as it exceeded Congress’s Commerce Clause authority, noting that the
original Act lacked a “jurisdictional element which would ensure, through case-by-case
inquiry, that the firearm possession in question affect[ed] interstate commerce.” Id. at
561.

       Following Lopez, the original Act was amended to add a jurisdictional
requirement. The amended Act now provides, “It shall be unlawful for any individual
knowingly to possess a firearm that has moved in or that otherwise affects interstate or
foreign commerce at a place that the individual knows, or has reasonable cause to
believe, is a school zone.” 18 U.S.C. § 922(q)(2)(A).

      Danks argues that the amended Act is still unconstitutional under Lopez, because
the mere insertion of a “commerce nexus” does not cure the original Act’s defect.
Reviewing the constitutionality of the amended Act de novo, see United States v.
Bates, 77 F.3d 1101, 1104 (8th Cir.), cert. denied, 519 U.S. 884 (1996), we conclude
that Danks’s Lopez challenge fails. In United States v. Shelton, 66 F.3d 991, 992 (8th
Cir. 1995) (per curiam), cert. denied, 517 U.S. 1125 (1996), we upheld the
constitutionality of 18 U.S.C. § 922(g) (criminalizing act of being felon in possession
of firearm) against a Lopez challenge. We concluded that, because section 922(g)
contains an interstate-commerce requirement, i.e., the firearm in question must have
been shipped or transported in interstate commerce, the statute ensures through case-
by-case inquiry that the firearm in question affects interstate commerce. See Shelton,

                                          -2-
66 F.3d at 992; see also Bates, 77 F.3d at 1104 (§ 922(g) contains express
jurisdictional element that limits its reach to “%a discrete set of firearm possessions that
additionally have an explicit connection with or effect on interstate commerce&” (citing
Lopez, 514 U.S. at 562)); cf. United States v. Robinson, 62 F.3d 234, 236-37 (8th Cir.
1995) (carjacking statute that addresses taking by force of cars that have been
“transported, shipped, or received in interstate commerce” regulates item in interstate
commerce, and includes requirement of case-by-case showing of nexus between
intrastate activity and interstate commerce).

      Like section 922(g), section 922(q) contains language that ensures, on a case-by-
case basis, that the firearm in question affects interstate commerce. We hold that the
amended Act is a constitutional exercise of Congress’s Commerce Clause power.

       Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-